Simmons, C. J.
1. An acknowledgment of service of a paper purporting to be a bill of exceptions, followed by a waiver of copy, notice, and further service thereof, entered thereon before the same is certified by the trial judge, does not amount to a service of the same paper after it has been, so certified. Southern Ry. Co. v. Brannon, 102 Ga. 578; Riley v. Echols, 99 Ga. 321; and cases cited.
2. Service of a bill of exceptions, or a waiver thereof, being essential to give this court jurisdiction of the case, and service before the bill of exceptions is certified by the judge being in law no service, a writ of error upon which appears no other service than one purporting to have taken place before the bill of exceptions was certified will be dismissed. The rule of this court requiring notice of motions to dismiss a writ of error to be given twenty-four hours before the case is called for argument, by its terms, does not apply to a case where jurisdiction is involved. Rule 25 of Supreme Court, Civil Code, §5622.

Writ of error dismissed.


All the Justices concurring.